— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondents which established petitioner’s Medicaid reimbursement rates for the year 1969. The determinative issue in this CPLR article 78 proceeding is whether the determination which established petitioner’s Medicaid rate for the year 1969 is supported by substantial evidence (Matter of Pell v Board of Educ., 34 NY2d 222). In this regard, a review of the record reveals sufficient evidence to support the determination. We note that the burden of proof was upon petitioner in this rate review proceeding (Matter of Benenson v Axelrod, 79 AD2d 752, 753) and petitioner has failed to carry this burden. Accordingly, the challenged determination should be confirmed. Determination confirmed, and petition dismissed, without costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.